1    Rachel Steinback, SBN 310700
     LAW OFFICE OF RACHEL STEINBACK
2    P.O. Box 291253
3    Los Angeles, CA 90029
     (t) 213-537-5370
4    (f) 213-232-4003
5    (e) steinbacklaw@gmail.com
6    Attorney for Plaintiffs
7
8                           UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   ANTONY JACKSON and TOYA                Case No. 2:19-CV-02254-GW-RAO
11   JACKSON, individually and on behalf of
     their minor child, T.J.,               The Honorable George H. Wu
12
13                 Plaintiffs,                         STIPULATED PROTECTIVE
                                                       ORDER1
             v.
14
15   CITY OF LOS ANGELES, and Los
16   Angeles Police Department DOES 1-20,

17                 Defendants.
18
19
20
21
22
23
24
25
26
27
     1
28    This Stipulated Protective Order is substantially based on the model protective order provided under
     Magistrate Judge Rozella A. Oliver’s Procedures.
         STIPULATED PROTECTIVE ORDER                   -1-
1    1.     A. PURPOSES AND LIMITATIONS
2           Discovery in this action is likely to involve the production of confidential,
3    proprietary, or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this litigation may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
6    Stipulated Protective Order. The parties acknowledge that this Order does not confer
7    blanket protections on all disclosures or responses to discovery and that the protection it
8    affords from public disclosure and use extends only to the limited information or items
9    that are entitled to confidential treatment under the applicable legal principles.
10          B. GOOD CAUSE STATEMENT
11          This action is likely to involve Los Angeles Police Department reports and body
12   camera videos for which special protection from public disclosure may be warranted and
13   which may be privileged or otherwise protected from disclosure under state or federal
14   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
15   of information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to keep
17   confidential, to ensure that the parties are permitted reasonable necessary uses of such
18   material in preparation for and in the conduct of trial, to address their handling at the end
19   of the litigation, and serve the ends of justice, a protective order for such information is
20   justified in this matter. It is the intent of the parties that information will not be
21   designated as confidential for tactical reasons and that nothing be so designated without
22   a good faith belief that it has been maintained in a confidential, non-public manner, and
23   there is good cause why it should not be part of the public record of this case.
24          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
25          The parties further acknowledge, as set forth in Section 12.3, below, that this
26   Stipulated Protective Order does not entitle them to file confidential information under
27   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
28   standards that will be applied when a party seeks permission from the court to file

      STIPULATED PROTECTIVE ORDER                   -2-
1    material under seal.
2          There is a strong presumption that the public has a right of access to judicial
3    proceedings and records in civil cases. In connection with non-dispositive motions, good
4    cause must be shown to support a filing under seal. See Kamakana v. City and County of
5    Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d
6    1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
7    577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing),
8    and a specific showing of good cause or compelling reasons with proper evidentiary
9    support and legal justification, must be made with respect to Protected Material that a
10   party seeks to file under seal. The parties’ mere designation of Disclosure or Discovery
11   Material as CONFIDENTIAL does not— without the submission of competent evidence
12   by declaration, establishing that the material sought to be filed under seal qualifies as
13   confidential, privileged, or otherwise protectable—constitute good cause.
14         Further, if a party requests sealing related to a dispositive motion or trial, then
15   compelling reasons, not only good cause, for the sealing must be shown, and the relief
16   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
17   v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
18   of information, document, or thing sought to be filed or introduced under seal in
19   connection with a dispositive motion or trial, the party seeking protection must articulate
20   compelling reasons, supported by specific facts and legal justification, for the requested
21   sealing order. Again, competent evidence supporting the application to file documents
22   under seal must be provided by declaration.
23         Any document that is not confidential, privileged, or otherwise protectable in
24   its entirety will not be filed under seal if the confidential portions can be redacted.
25   If documents can be redacted, then a redacted version for public viewing, omitting
26   only the confidential, privileged, or otherwise protectable portions of the document,
27   shall be filed. Any application that seeks to file documents under seal in their
28   entirety should include an explanation of why redaction is not feasible.

      STIPULATED PROTECTIVE ORDER                  -3-
1    2.    DEFINITIONS
2          2.1 Action: Antony Jackson et al. v. City of Los Angeles et al., Case No. 2:19-CV-
3    02254-GW-RAO
4          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
5    information or items under this Order.
6          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
7    generated, stored or maintained) or tangible things that qualify for protection under
8    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
9    Statement.
10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12         2.5 Designating Party: a Party or Non-Party that designates information or items
13   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14         2.6 Disclosure or Discovery Material: all items or information, regardless of the
15   medium or manner in which it is generated, stored, or maintained (including, among
16   other things, testimony, transcripts, and tangible things), that are produced or generated
17   in disclosures or responses to discovery in this matter.
18         2.7 Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20   expert witness or as a consultant in this Action.
21         2.8 House Counsel: attorneys who are employees of a party to this Action. House
22   Counsel does not include Outside Counsel of Record or any other outside counsel.
23         2.9 Non-Party: any natural person, partnership, corporation, association or other
24   legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
26   this Action but are retained to represent or advise a party to this Action and have
27   appeared in this Action on behalf of that party or are affiliated with a law firm that has
28   appeared on behalf of that party, and includes support staff.

      STIPULATED PROTECTIVE ORDER                 -4-
1          2.11 Party: any party to this Action, including all of its officers, directors,
2    employees, consultants, retained experts, and Outside Counsel of Record (and their
3    support staffs).
4          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
5    Material in this Action.
6          2.13 Professional Vendors: persons or entities that provide litigation support
7    services (e.g., photocopying, videotaping, translating, preparing exhibits or
8    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
9    their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is designated
11   as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
13   a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         Once a case proceeds to trial, information that was designated as
24   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
25   an exhibit at trial becomes public and will be presumptively available to all members of
26   the public, including the press, unless compelling reasons supported by specific factual
27   findings to proceed otherwise are made to the trial judge in advance of the trial. See
28   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing

      STIPULATED PROTECTIVE ORDER                 -5-
1    documents produced in discovery from “compelling reasons” standard when merits-
2    related documents are part of court record). Accordingly, the terms of this protective
3    order do not extend beyond the commencement of the trial.
4    5.    DESIGNATING PROTECTED MATERIAL
5          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
6    Party or Non-Party that designates information or items for protection under this Order
7    must take care to limit any such designation to specific material that qualifies under the
8    appropriate standards. The Designating Party must designate for protection only those
9    parts of material, documents, items or oral or written communications that qualify so that
10   other portions of the material, documents, items or communications for which protection
11   is not warranted are not swept unjustifiably within the ambit of this Order.
12         Mass, indiscriminate or routinized designations are prohibited. Designations that
13   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14   to unnecessarily encumber the case development process or to impose unnecessary
15   expenses and burdens on other parties) may expose the Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2    Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22   must be clearly so designated before the material is disclosed or produced.
23         Designation in conformity with this Order requires:
24                (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains
28   protected material. If only a portion of the material on a page qualifies for protection, the

      STIPULATED PROTECTIVE ORDER                 -6-
1    Producing Party also must clearly identify the protected portion(s) (e.g., by making
2    appropriate markings in the margins).
3          A Party or Non-Party that makes original documents available for inspection need
4    not designate them for protection until after the inspecting Party has indicated which
5    documents it would like copied and produced. During the inspection and before the
6    designation, all of the material made available for inspection shall be deemed
7    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
8    copied and produced, the Producing Party must determine which documents, or portions
9    thereof, qualify for protection under this Order. Then, before producing the specified
10   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
11   that contains Protected Material. If only a portion of the material on a page qualifies for
12   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
13   by making appropriate markings in the margins).
14                (b) for testimony given in depositions that the Designating Party identifies
15   the Disclosure or Discovery Material on the record, before the close of the deposition all
16   protected testimony.
17                (c) for information produced in some form other than documentary and for
18   any other tangible items, that the Producing Party affix in a prominent place on the
19   exterior of the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
21   the Producing Party, to the extent practicable, shall identify the protected portion(s).
22         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
23   to designate qualified information or items does not, standing alone, waive the
24   Designating Party’s right to secure protection under this Order for such material. Upon
25   timely correction of a designation, the Receiving Party must make reasonable efforts to
26   assure that the material is treated in accordance with the provisions of this Order.
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of

      STIPULATED PROTECTIVE ORDER                 -7-
1    confidentiality at any time that is consistent with the Court’s Scheduling Order.
2          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
3    process under Local Rule 37.1 et seq.
4          6.3 The burden of persuasion in any such challenge proceeding shall be on the
5    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
6    to harass or impose unnecessary expenses and burdens on other parties) may expose the
7    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
8    the confidentiality designation, all parties shall continue to afford the material in
9    question the level of protection to which it is entitled under the Producing Party’s
10   designation until the Court rules on the challenge.
11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1 Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this Action
14   only for prosecuting, defending or attempting to settle this Action. Such Protected
15   Material may be disclosed only to the categories of persons and under the conditions
16   described in this Order. When the Action has been terminated, a Receiving Party must
17   comply with the provisions of section 13 below (FINAL DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
23   may disclose any information or item designated “CONFIDENTIAL” only to:
24                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
25   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
26   disclose the information for this Action;
27                (b) the Receiving party, including its officers, directors, and employees
28   (including House Counsel) to whom disclosure is reasonably necessary for this Action;

      STIPULATED PROTECTIVE ORDER                  -8-
1                 (c) Experts (as defined in this Order) of the Receiving Party to whom
2    disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                 (d) the court and its personnel;
5                 (e) court reporters and their staff;
6                 (f) professional jury or trial consultants, mock jurors, and Professional
7    Vendors to whom disclosure is reasonably necessary for this Action and who have
8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9                 (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11                (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
14   be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
16   by the Designating Party or ordered by the court. Pages of transcribed deposition
17   testimony or exhibits to depositions that reveal Protected Material may be separately
18   bound by the court reporter and may not be disclosed to anyone except as permitted
19   under this Stipulated Protective Order; and
20                (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23         IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation that
25   compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” that Party must:
27                (a) promptly notify in writing the Designating Party. Such notification shall
28   include a copy of the subpoena or court order;

      STIPULATED PROTECTIVE ORDER                    -9-
1                 (b) promptly notify in writing the party who caused the subpoena or order
2    to issue in the other litigation that some or all of the material covered by the
3    subpoena or order is subject to this Protective Order. Such notification shall include
4    a copy of this Stipulated Protective Order; and
5                 (c) cooperate with respect to all reasonable procedures sought to be pursued
6    by the Designating Party whose Protected Material may be affected. If the Designating
7    Party timely seeks a protective order, the Party served with the subpoena or court order
8    shall not produce any information designated in this action as “CONFIDENTIAL”
9    before a determination by the court from which the subpoena or order issued, unless the
10   Party has obtained the Designating Party’s permission. The Designating Party shall bear
11   the burden and expense of seeking protection in that court of its confidential material
12   and nothing in these provisions should be construed as authorizing or encouraging a
13   Receiving Party in this Action to disobey a lawful directive from another court.
14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
15         IN THIS LITIGATION
16                (a) The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18   produced by Non-Parties in connection with this litigation is protected by the remedies
19   and relief provided by this Order. Nothing in these provisions should be construed as
20   prohibiting a Non-Party from seeking additional protections.
21                (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is subject
23   to an agreement with the Non-Party not to produce the Non-Party’s confidential
24   information, then the Party shall:
25                       (1) promptly notify in writing the Requesting Party and the Non-
26   Party that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28                       (2) promptly provide the Non-Party with a copy of the Stipulated

      STIPULATED PROTECTIVE ORDER                 -10-
1    Protective Order in this Action, the relevant discovery request(s), and a reasonably
2    specific description of the information requested; and
3                        (3) make the information requested available for inspection by the
4    Non-Party, if requested.
5                 (c) If the Non-Party fails to seek a protective order from this court within 14
6    days of receiving the notice and accompanying information, the Receiving Party may
7    produce the Non-Party’s confidential information responsive to the discovery request. If
8    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
9    information in its possession or control that is subject to the confidentiality agreement
10   with the Non-Party before a determination by the court. Absent a court order to the
11   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
12   court of its Protected Material.
13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
17   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
18   all unauthorized copies of the Protected Material, (c) inform the person or persons to
19   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
20   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
21   that is attached hereto as Exhibit A.
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection, the
26   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior

      STIPULATED PROTECTIVE ORDER                -11-
1    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
2    parties reach an agreement on the effect of disclosure of a communication or information
3    covered by the attorney-client privilege or work product protection, the parties may
4    incorporate their agreement in the stipulated protective order submitted to the court.
5    12.   MISCELLANEOUS
6          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
7    person to seek its modification by the Court in the future.
8          12.2 Right to Assert Other Objections. By stipulating to the entry of this
9    Protective Order, no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
12   to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
14   Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
15   under seal pursuant to a court order authorizing the sealing of the specific Protected
16   Material at issue. If a Party’s request to file Protected Material under seal is denied by
17   the court, then the Receiving Party may file the information in the public record unless
18   otherwise instructed by the court.
19   13.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60 days
21   of a written request by the Designating Party, each Receiving Party must return all
22   Protected Material to the Producing Party or destroy such material. As used in this
23   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected Material.
25   Whether the Protected Material is returned or destroyed, the Receiving Party must
26   submit a written certification to the Producing Party (and, if not the same person or
27   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
28   where appropriate) all the Protected Material that was returned or destroyed and (2)

      STIPULATED PROTECTIVE ORDER                -12-
1    affirms that the Receiving Party has not retained any copies, abstracts, compilations,
2    summaries or any other format reproducing or capturing any of the Protected Material.
3    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
4    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
5    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
6    consultant and expert work product, even if such materials contain Protected Material.
7    Any such archival copies that contain or constitute Protected Material remain subject to
8    this Protective Order as set forth in Section 4 (DURATION).
9    //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

      STIPULATED PROTECTIVE ORDER               -13-
1    14.   VIOLATION
2          Any violation of this Order may be punished by appropriate measures including,
3    without limitation, contempt proceedings and/or monetary sanctions.
4    ///
5    ///
6    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7
     DATED: September 26, 2019            LAW OFFICE OF RACHEL STEINBACK
8
                                          By:     /s/ Rachel Steinback
9
                                          Attorney for Plaintiffs
10
11   DATED: September 26, 2019            MICHAEL N. FEUER, City Attorney
12                                        KATHLEEN A. KENEALY, Chief Asst. City Atty.
                                          SCOTT MARCUS, Chief, Civil Litigation Branch
13                                        CORY M. BRENTE, Senior Asst. City Atty.
14
                                          By:        /S/ - fâÜx~{t TA f{xÑ{xÜw              A
15                                        SUREKHA A. SHEPHERD, Deputy City Atty.
16                                        Attorneys for Defendant City of Los Angeles
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
     DATED: September 27, 2019
20
21
     _____________________________________
22   HON. ROZELLA A. OLIVER
23   United States Magistrate Judge
24
25
26
27
28

      STIPULATED PROTECTIVE ORDER               -14-
1                                           EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of Antony Jackson, et al., v. City of Los Angeles, et al. (Case No.
8    2:19-CV-02254-GW-RAO). I agree to comply with and to be bound by all the terms
9    of this Stipulated Protective Order and I understand and acknowledge that failure to
10   so comply could expose me to sanctions and punishment in the nature of contempt.
11   I solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California for
15   enforcing the terms of this Stipulated Protective Order, even if such enforcement
16   proceedings occur after termination of this action. I hereby appoint
17   __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28

      STIPULATED PROTECTIVE ORDER                 -15-
